Citation Nr: 0718918	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  99-22 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased evaluation for residuals of 
aortic valve replacement.  

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In March 2001, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  In addition, a hearing before a 
local hearing officer was held at the Detroit RO in April 
2000.  A transcript of each hearing is of record.

When this case was last before the Board in November 2004, it 
was remanded for additional development.

The Board notes that in the November 2004 "Brief in Support 
of Appeal" submitted on behalf of the veteran, a new claim 
for service connection for depression on a secondary basis 
was raised.  This matter was referred to the RO for the 
appropriate action in the November 2004 remand.  No action 
was taken, so again the matter is referred to the RO for the 
appropriate action.  


REMAND

When this case was most recently before the Board in November 
2004, the record reflected that the veteran's heart 
disability was evaluated as 30 percent disabling.  In 
November 2004, the Board remanded the case to the Appeals 
Management Center (AMC) for additional development.  
Thereafter, a June 2003 rating decision was associated with 
the claims files.  It reflects that the Detroit RO granted a 
temporary total rating based on the need for convalescence 
following heart surgery, effective March 31, 2003.  The 
record contains no subsequent rating decision showing that 
the temporary total rating has been terminated or otherwise 
showing that the heart disability has been rated since the 
June 2003 rating decision, but it appears likely to the Board 
that the RO has maintained a temporary file that has not been 
associated with the claims files.  

The Board further notes that although pertinent evidence, to 
include the report of a September 2005 VA examination, has 
been associated with the claims files since the November 2004 
remand, the record does not reflect that the RO or the AMC 
has issued a Supplemental Statement of the Case addressing 
the new evidence.  Furthermore, it does not appear that the 
veteran was notified that the issues on appeal have been 
recertified to the Board.  

The Board also notes that although the veteran was afforded a 
VA examination in response to the Board remand, the 
examination report is not in compliance with the Board's 
directive because the examiner failed to provide an opinion 
regarding the impact of the veteran's heart disability on his 
ability to work.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions: 

1.  If a temporary file is maintained at 
the RO, any pertinent information 
contained therein that has not already 
been associated with the claims files 
should be associated with the claims 
files.  In particular, any pertinent 
rating decisions since the June 2003 
rating decision should be associated with 
the claims files.

2.  If the veteran's heart disability is 
rated as less than 100 percent disabling, 
any indicated record development should 
be completed and the veteran should be 
scheduled for a VA examination by the 
examiner who conducted the August 2005 VA 
examination, or if he is not available, a 
physician with the appropriate expertise, 
to determine the current severity of the 
veteran's residuals of aortic valve 
replacement.  The claims files, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Specifically, the examiner should 
identify the level of physical activity, 
expressed in metabolic equivalents 
(METs), resulting in dyspnea, fatigue, 
angina, dizziness or syncope; and the 
level of left ventricular dysfunction in 
terms of an ejection fraction.

The examiner should record pertinent 
complaints, symptoms and clinical 
findings and comment on the extent of any 
and all functional limitations, 
specifically work-related, caused by 
such.  The examiner should provide an 
opinion with supporting rationale 
concerning the impact of the veteran's 
heart disability on his ability to work.

3.  The RO or the AMC should also 
undertake any additional development it 
determines is warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



